DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 9/13/2022 merit new grounds for rejection under 35 U.S.C. §§ 112(a) and (b) as lacking adequate written description and indefiniteness. The rejection under 35 U.S.C. § 101 is maintained. However, in light of the amendments, the rejections under 35 U.S.C. § 103(a) are withdrawn.
With respect to the rejections under 35 U.S.C. § 101, Applicant alleges that “the claims require use of a computer-based tool that utilizes an algorithm based on a neural-based machine learning model…an individual cannot perform these claim features mentally or “with pencil and paper”…(i)n particular, a person is not able to “train” an algorithm of a software program using merely a paper and a pencil.
However, in contrast to this assertion by evidence, the steps of a neural network and its training can be performed by a human with the aid of pencil and paper, see cited reference “Neural networks: training with backpropagation” a web article to Jeremy Jordan with a publication date of 7/18/2017 (http: https://www.jeremyjordan.me/neural-networks-training/), which thoroughly describes the steps required to perform this type of training manually.
Applicant’s assertions to the contrary require evidentiary support. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)
Further, with respect to the rejections under 35 U.S.C. § 112(b), Applicant did not adequately address the rejection of claim 30. At issue is the use of “caretaker” (claim 30) rather than “caregiver” (claim 1).
Note: In the Office Action dated 9/3/2021, the Examiner took official notice that “using a thermometer to obtain temperature, using a movement sensor to obtain movement, using a heart rate monitor to obtain heart rate, using a respiratory sensor to obtain respiration information, and using an electrodermal activity sensor to obtain electrodermal activity are well-understood, conventional, and routine activities in the art of biometric monitoring,” and this statement was not traversed in Applicant’s response. Therefore, the assertion by the Examiner is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03(C).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reference point to a threshold within the nervous system whose boundary points represent different needs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claim 1 is directed to a baby language translation system comprising a computer device receiving an audio cue, an output device (display), a database storing a known data set and a software program comprising a trained neural network, and a data sensing device. The computer device and software program are configured to receive audio information, recognize the audio information, and translate the audio information using data from the data sensing device and data from Dunstan Baby Language classification. The system is also configured to output the translation through the output device with consideration of an underlying physiological biomarker.
Claim 2 adds further detail in an audio sensing device and a recording device detecting one of a list of physiological data types.
Claims 3-5 and 7-9 and 21-32 add additional specificity to the translation algorithm and other quantities (such as sleep and/or eliminations) that are tracked.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 recite the following limitations: “provide a solution to a caregiver,” and “wherein the at least one software program comprises an algorithm based on a neural network-based machine learning model configured to interact with the database to produce the solution…wherein the at least one audio cue of the infant is used to train the model to recognize the underlying physiological biomarker of the infant and the audio cue is a reference point within the nervous system whose boundary points represent different needs,” which comprises an explicit claim recitation of an abstract idea. Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83.
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed translation and solution generation mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of mentally interpreting a baby’s cries. 
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) I. this language is similar to concepts relating to managing personal behavior or relationships or interactions between people. Although the above section of the MPEP lacks a specific example in case law, it appears that translation of a baby’s cries is a fundamental aspect of a baby and caregiver interacting, and has been performed by humans for hundreds of years. 
Claim 1 further recites the following limitations: “wherein a caregiver’s response or adherence to the solution prompts the infant to experience improved emotional regulation,” which comprises an explicit claim recitation of an abstract idea. Therefore, rather than merely involve a judicial exception, the claims are directed to an identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(b)(2) II. this language is similar to other previously identifies laws of nature, such as “a correlation that is the consequence of how a certain compound is metabolized by the body,” Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); and “the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone,” Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) which are directed to natural relationships between a cause and effect. In the instant claims, the cause of a caregiver responding to a baby’s needs has the natural effect of improving the baby’s emotional regulation. 
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: a database and a software application, a data sensing device for sensing biometric quantities, an output device/display, a computer device with a wireless connection, displaying the determining solution for claim 1, an audio sensor and biometric sensor for claims 2 and 6, a recording device, and software application in claims 3-5 and 7-8, 21-32, and a machine-learning model for claims 1/9.
In the case of claims 1, 3-5, and 23-25 this appears to describe mere output or display.
In the case of claims 1-2, the obtaining of physiological parameters, as it does not require specific sensor devices directly but rather the type of data obtained, is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
In claims 1-2, “a movement sensor,” “a respiratory sensor,” and “a heart rate monitor” are not claimed as a sensor structure but rather by the biometric quantity that they measure: movement/respiration/heart rate. Furthermore, using known sensors, such as a thermometer, in its intended design for obtaining temperature is a well-understood, routine, and conventional activity. In MPEP § 2106.05(d) the test for whether an activity is well-understood, routine, and/or conventional is a factual determination based in a similar inquiry as to adequate disclosure under 35 U.S.C. § 112(a). In the instant application, the Examiner is taking Official Notice that using a thermometer to obtain temperature, using a movement sensor to obtain movement, using a heart rate monitor to obtain heart rate, using a respiratory sensor to obtain respiration information, and using an electrodermal activity sensor to obtain electrodermal activity are well-understood, conventional, and routine activities in the art of biometric monitoring. It is noted that this Official Notice was not traversed and is now held as Applicant admitted prior art.
Dependent claims 3, 7-9, and 21-32 are directed to further specifying the desired
algorithm but do not impose further limits to the recited system because they are generally linking the use of the judicial exception to a particular field of
use or technological environment. It’s further noted that dependent claims 15-19 are directed to an intended use of the system but not any additional structural features that would fundamentally root the system in a particular field of use or technological environment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, limitations such as “analyze an underlying physiological biomarker of the infant that corresponds with the at least one audio cue using the at least one software program,” “wherein the at least one audio cue of the infant is used to train the model to recognize the underlying physiological biomarker of the infant and the audio cue is a reference point to a threshold within the nervous system whose boundary points represent different needs,” lack adequate written description and appear to be new matter.
With respect to the underlying physiological biomarker, the Examiner has reviewed the disclosure and ¶[0014] of the Specification dated 2/18/2019 is reproduced below:
These very specific preverbal vocalizations are the result of reflexes stemming from the 10th cranial nerve or vagal nerve complex in the autonomic nervous system. The vagal nerve complex is comprised of the dorsal and ventral vagal nerves. The dorsal vagal nerve complex (DVC) provides primary control of subdiaphragmatic visceral organs, such as the digestive tract. The ventral vagal nerve complex (VVC) provides primary control of supradiaphragmatic visceral organs, such as the esophagus, bronchi, pharynx, and larynx. The VVC also exerts important influence on the heart. In order to maintain homeostasis, the central nervous system responds constantly, via neural feedback, to environmental cues. Stressful events disrupt the rhythmic structure of autonomic states and subsequently result in reflex sounds that are created from the body attempting to regulate the nervous system. These reflexes exist in all humans from the moment we are born and continue to assist our regulatory functions throughout life. Since the VVC plays such an integral role in the nervous system it follows that the heart rate, electrodermal activity, and respiration variability correlated with reflex vocal cues is a reliable index of nervous system activity, meaning we will be able to correlate objectively observable sounds, temperature, heart rate, electrodermal activity, movement, and other nervous system cues to reach a reasonable conclusion about what the infant needs.

This (above) section appears to describe background information that, while descriptive of knowledge in the art with respect to a link between the nervous system of an infant and reflex vocalizations, does not appear to describe any features of the invention comprising “analyzing an underlying physiological biomarker of the infant…using the at least one software program,” and/or “recogniz(ing) the underlying physiological biomarker of the infant and the audio cue is a reference point to a threshold within the nervous system whose boundary points represent different needs,” or “the solution considers the underlying physiological biomarker of the infant with the real-time biometric data received from the at least one data sensing device,” instead stating “(s)ince the VVC plays such an integral role in the nervous system it follows that the heart rate, electrodermal activity, and respiration variability correlated with reflex vocal cues is a reliable index of nervous system activity, meaning we will be able to correlate objectively observable sounds, temperature, heart rate, electrodermal activity, movement, and other nervous system cues to reach a reasonable conclusion about what the infant needs. Upon consideration, the “underlying physiological biomarker” appears to reflect the disclosure of an “index of nervous system activity,” however, there appears to be no further discussion of said index, particularly in the context of the disclosed machine learning model and software program.
With respect to the neural network-based machine learning model, the disclosure shows a sample of feature correlations in Table 1. In the entire description of the machine learning model, ¶¶[0058-0070] there is no mention of an underlying physiological biomarker or boundary points as an explicit disclosure. Instead what is described appears to be that audio cues are compared to a database of audio cues in order to categorize them according to Dunstan Baby Language (flowchart in Fig. 2) and this categorization and real-time biometric monitoring data are used as inputs into a machine learning model, which correlates them to a spectrum of infant needs in order to statistically determine a likely solution. Applicant has not disclosed how this considers any underlying physiological biomarkers, there is no sensing of the underlying physiological biomarker, and no apparent input/output of said underlying physiological biomarker with respect to the machine learning model. Instead, the underlying physiological biomarker, apparently that of a nervous system index, is the scientific basis upon which the model is built but not actually incorporated into the algorithm. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-9, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “wherein the at least one audio cue of the infant is used to train the model to recognize…” renders the claims indefinite because this limitation does not state what structural portion of the system is performing the function of using the at least one audio cue to train the neural network-based machine learning model. 
Regarding claim 1, “the audio cue is a reference point to a threshold within the nervous system whose boundary points represent different needs,” also renders the claim indefinite because it’s not clear what data within the claims comprises the threshold (for example, is it the underlying physiological biomarker that is associated with said threshold?), or whether the threshold is a part of the software program recited (for example, is the threshold stored within the computer device memory in order to create a basis for algorithmic comparisons?). It’s also not clear what exactly is compared against the threshold in order to result in boundary points that represent different needs (for example, is it the real-time biometric data?). Lastly, the use of the word “whose” renders this limitation and therefore claim indefinite, because “whose” isn’t clearly tied to any of the preceding elements: audio cue, infant, model, underlying physiological biomarker, reference point, threshold, and/or nervous system. In order to overcome this rejection, the Examiner suggests that the relationships between these listed elements be clearly stated. Furthermore, while there is no requirement for each and every claim term to have specific antecedent basis in the disclosure, in the instant claims, it is unclear what portions of the disclosure correspond to these claimed elements: reference point, threshold, and underlying physiological biomarker.
Regarding claim 1, the limitation “the nervous system” lacks antecedent basis, and two human users are recited within the claims: the infant and the caregiver, so it is not implicitly defined either. For the purposes of examination, “the nervous system” will be considered “the infant’s nervous system”.
Regarding claim 30, the limitation “the caretaker” renders the claim indefinite because it’s not clear how or if “caretaker” differs from the previously recited “caregiver” in claim 1. If the “caretaker” in claim 30 is the same as the “caregiver” in claim 1, then antecedent basis correction is required, and claim 30 fails to further limit the claims because a caregiver/the caregiver is already recited in claim 1. If the “caretaker” in claim 30 differs from the caregiver in claim 1, then clarification as to what, if any, differences lie between a “caretaker” and “caregiver” is requested by the Examiner. For the purposes of examination, the “caretaker” in claim 30 is interpreted as the caregiver in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 already comprises a “neural network-based machine learning model,” therefore the “machine learning model” of claim 9 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Neural networks: training with backpropagation” a web article to Jeremy Jordan with a publication date of 7/18/2017 (http: https://www.jeremyjordan.me/neural-networks-training/), which thoroughly describes the steps required to perform this type of training manually.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792